Title: To George Washington from James McHenry, 25 September 1792
From: McHenry, James
To: Washington, George



Sir
Baltimore 25th Sepr 1792

My not writing has been owing to two causes. I was confined to my bed by a fever (remittent) the 5th instant, which left me there till the 20th. I had little hopes of a recovery but it has pleased god that I should get the better of it. I am now convalescent and may soon be as well as heretofore. The other reason is that I have only had Mr Hammonds answer which is against a removal. Mr Tilghmans I expect every day. I had written to both before my illness being very intimate with them. This my dear Sir is the cause why

I have not sooner informed you of the state of the business you were so kind as to commit to my care.
The merchts have again renewed their application to me to beg you to spend one day in Baltimore on your return, and with such instances of respect and attatchment to your person as to make me more desirous that it may be convenient. I told them that I thought the best way would be to concert matters with Grant, and when we got you here to keep you for the day. With the most sincere attatchment and affection I am D. Sir, your Ob. hble st

James McHenry

